File No. 812-13686 As Filed with the Securities and Exchange Commission on March 29, 2010 SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 AMENDMENT NO. 2 TO AND RESTATEMENT OF THE APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1(b) OF THE INVESTMENT COMPANY ACT OF 1(a) THEREOF AXA Equitable Life Insurance Company Separate Account 45 of AXA Equitable Life Insurance Company Separate Account 49 of AXA Equitable Life Insurance Company Separate Account A of AXA Equitable Life Insurance Company Separate Account FP of AXA Equitable Life Insurance Company Separate Account 65 of AXA Equitable Life Insurance Company MONY Life Insurance Company of America MONY America Variable Account L AXA Premier VIP Trust 1290 Avenue of the Americas New York, New York 10104 Notice and Order to: Steven M. Joenk Senior Vice President AXA Equitable Life Insurance Company 1290 Avenue of the Americas New York, New York 10104 Communications and Copies of Notice and Order to: Patricia Louie, Esq. Vice President and Associate General Counsel AXA Financial, Inc. 1290 Avenue of the Americas New York, New York 10104 Mark C. Amorosi, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 This document contains a total of 54 pages. Page 1 of a total of 54 pages UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: AXA Equitable Life Insurance Company Separate Account 45 of AXA Equitable Life Insurance Company Separate Account 49 of AXA Equitable Life Insurance Company Separate Account A of AXA Equitable Life Insurance Company Separate Account FP of AXA Equitable Life Insurance Company Separate Account 65 of AXA Equitable Life Insurance Company MONY Life Insurance Company of America MONY America Variable Account L AXA Premier VIP Trust 1290 Avenue of the Americas New York, New York 10104 File No. 812-13686 ) AMENDMENT NO. 2 TO AND RESTATEMENT OF THE APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1 SECTION 17(b) OF THE INVESTMENT COMPANY ACT OF 1(a) OF THE INVESTMENT COMPANY ACT OF 1940 I.INTRODUCTION AXA Equitable Life Insurance Company (“AXA Equitable”), Separate Account 45 of AXA Equitable (“Separate Account 45”), Separate Account 49 of AXA Equitable (“Separate Account 49”),Separate Account A of AXA Equitable (“Separate Account A”), Separate Account FP of AXA Equitable (“Separate Account FP”) (together, “AXA Equitable Separate Accounts”), MONY Life Insurance Company of America (“MLOA”) and MONY America Variable Account L (“MLOA Separate Account L”) (collectively, the “Section 26 Applicants”) hereby submit this Amendment No. 2 to and Restatement of the Application (“Application”) for an order from the Securities and Exchange 2
